Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on March 29, 2021, have been carefully considered.  Claim 2 has been canceled; no claims have been added.
Claims 1 and 3-19 remain pending in this application.

Election/Restrictions
Claims 5-14 and 16-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for making an alloy catalyst (claims 5-14) and to a nonelected electrolyzer (claims 16-19), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2020, and updated in Applicants’ November 6, 2020, remarks.
Claims 1, 3, 4, and 15 remain presently under consideration by the Examiner.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
claims 1, 3, 4, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe et al. (JP 2016 160478); and 
	b. The 35 U.S.C. 103 rejection of claims 1-4 as being unpatentable over "Investigation of ruthenium promoted palladium catalysts for methanol electrooxidation in alkaline media," by Tilman Jurzinsky et al. (“Jurzinsky et al.”).
	As convincingly argued by Applicants, neither Watanabe et al. nor Jurzinsky et al. teach or suggest the now-claimed molar ratio of palladium to ruthenium (Pd:Ru) ranging from about 6:1 to about 9:1, as is recited in Applicants’ claim 1.

New Grounds of Rejection
	The following New Grounds of Rejection are being made in view of Applicants’ claim amendments, and in view of the Examiner’s reconsideration of the reference to Kitagawa et al. (U. S. Patent Publication No. 2017/0259247), previously cited by the Examiner in the Notice of References Cited mailed with the previous Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (U. S. Patent Publication No. 2017/0259247).
Regarding claims 1 and 3, Kitagawa et al. teach alloy fine particles of palladium and ruthenium, wherein the molar ratio of the palladium to the ruthenium present in the entire alloy fine particle is 10:90 (1:9, or 0.11) to 90:10 (9:1, or 9); see paragraph [0021] of Kitagawa et al., as well as Example 1, which depicts the alloy fine particles having Pd:Ru molar ratios of 1:9, 3:7, 7:3, or 9:1.  Kitagawa et al. additionally teach catalysts comprising the aforementioned alloy fine particles supported on a carrier; see paragraphs [0025] and [0068].  
While Kitagawa et al. teach the feasibility in the aforementioned catalysts having a variety of uses (paragraphs [0070], [0089]), this 
However, because Kitagawa et al. teach catalysts comparable to that instantly claimed, with respect to alloy fine particles exhibiting Pd:Ru molar ratios reading upon Applicants’ claimed molar ratio range of “about 6:1 to about 9:1”, and further with respect to said alloy fine particles being supported on a carrier, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the catalysts disclosed in Kitagawa et al. to suitably, effectively, and successfully generate hydrogen from hydrogen evolution reactions (HER), absent the showing of convincing evidence to the contrary.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Kitagawa et al. do not teach or suggest a carbon support material, as recited in claim 4 (see paragraph [0068] therein), nor does this reference teach or suggest an electrolyzer, as recited in claim 15.

Prior Art Cited but not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Conclusion
Applicant's amendment (i.e., to claim 1) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.